J-S30017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF:                   :   IN THE SUPERIOR COURT OF
 C.C., A MINOR                         :        PENNSYLVANIA
                                       :
                                       :
                                       :
 APPEAL OF: T.C.C., MOTHER             :   No. 1343 EDA 2022

               Appeal from the Order Entered April 27, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002845-2016

 IN THE INTEREST OF:                   :   IN THE SUPERIOR COURT OF
 C.N.C.-W., A MINOR                    :        PENNSYLVANIA
                                       :
                                       :
                                       :
 APPEAL OF: T.C.C., MOTHER             :   No. 1344 EDA 2022

              Appeal from the Decree Entered April 27, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000246-2018

 IN THE INTEREST OF: T.C., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
                                   :
 APPEAL OF: T.C.C., MOTHER         :       No. 1345 EDA 2022

               Appeal from the Order Entered April 27, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002846-2016

 IN THE INTEREST OF:                   :   IN THE SUPERIOR COURT OF
 T.N.C., A MINOR                       :        PENNSYLVANIA
                                       :
                                       :
                                       :
 APPEAL OF: T.C.C., MOTHER             :   No. 1346 EDA 2022

              Appeal from the Decree Entered April 27, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000247-2018
J-S30017-22


BEFORE:       STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                     FILED NOVEMBER 1, 2022

        This matter concerns the two children C.C., also known as C.N.C.-W.,

born in June 2014, and T.C., also known as T.N.C., born in April 2011

(collectively, Children). T.C.C. (Mother) appeals from: (1) the orders entered

in the Philadelphia Court of Common Pleas, changing the permanency goals

from reunification to adoption; as well as (2) the decrees involuntarily

terminating her parental rights to the Children.1 On appeal, Mother argues

the trial court erred in: (1) admitting hearsay testimony; (2) finding sufficient

evidence to support termination; and (3) failing to adequately address her

claim of due process violations, caused by extensive delays in this case. After

careful review, we affirm the termination decrees and dismiss as moot the

appeals from the goal change orders.

                          I. Facts & Procedural History

        We glean the underlying facts from the trial court’s opinion and the

certified record.    In June of 2015, the Philadelphia Department of Human

Services (DHS) received a child protective services (CPS) report that T.C.,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 At the time of the termination proceedings, the identity of the Children’s
father(s) remained unknown.      On April 27, 2022, the trial court also
terminated the parental rights of any unknown putative father. We note
Children’s guardian ad litem (GAL) and child advocate have each filed a brief
in support of affirmance.


                                           -2-
J-S30017-22


then four years old, was taken to the hospital because he was bleeding from

his nose. Mother admitted to striking him. Trial Ct. Op., 6/17/22, at 2. DHS

also received reports that Mother had a history of substance abuse, was

unemployed, and was diagnosed with bipolar disorder but was not being

treated for it. Id.; N.T., 8/10/21, at 22.

      In June of 2016, Community Umbrella Agency (CUA) implemented in-

home services for the family.       However, Mother did not comply with

recommendations and refused to participate in a mental health evaluation and

parenting classes.   Trial Ct. Op. at 2.     In October of 2016, DHS received

another CPS report, which stated C.C., then two years old, was taken to the

hospital for second and third degree burns on his hand. Id.

      On two occasions between November and December 2016, Mother left

Children in the care of relatives without their permission, for multiple days.

Mother then signed a safety plan with DHS, which provided she would not

leave Children with nonconsenting relatives. However, on December 20th,

Mother again left Children with unwilling relatives, in contravention of the

safety plan. Trial Ct. Op. at 3. On December 21st, DHS obtained an order of

protective custody (OPC) for the Children. On December 23rd, at a shelter

care hearing, the trial court lifted the OPC and ordered the temporary

commitment to DHS to stand. The Children, who were five and two years old

respectively, were placed together in a treatment foster home, where they

have since remained. N.T., 8/10/21, at 49, 55.


                                     -3-
J-S30017-22


      At this juncture, we note that at some point, DHS filed allegations of

child abuse against Mother. See N.T., 3/31/22, at 35.

      On January 19, 2017, with Mother’s agreement, the trial court

adjudicated the Children dependent.       Later, at the termination hearings,

Mother testified she had agreed to adjudication in order “to get services

started.” N.T., 3/31/22, at 43, 56. However, Mother did not admit to any

abuse or neglect. Id. at 43. Mother’s single case plan (SCP) objectives were

to: (1) ensure the Children’s safety, well-being, and basic needs were met;

(2) maintain court-ordered visitation; (3) comply with CUA services; (4)

participate in mental health treatment and follow recommendations; (5)

participate in Achieving Reunification Center (ARC) parenting, housing, and

employment services; (6) cooperate with a Clinical Evaluation Unit (CEU) drug

screen and dual diagnosis assessment and follow all recommendations; and

(7) cooperate with random drug screening. Trial Ct. Op. at 3; N.T., 8/10/21,

at 24-25. While these objectives remained the same throughout this case,

Mother attended one out of “at least 19” single case plan meetings. See N.T.,

8/10/21, at 24.

      On March 27, 2018, DHS filed petitions to change the Children’s

permanency goals from reunification to adoption, as well as petitions to

involuntarily terminate Mother’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b). At this time, the Children had been in foster




                                      -4-
J-S30017-22


placement for 15 months.        Termination and review proceedings were

continued several times.

      Meanwhile, in June of 2019, DHS withdrew the allegations of child abuse

against Mother. N.T., 3/31/22, at 35. No hearing on these allegations was

ever held. See id. at 43; N.T., 4/27/22, at 15.

      On July 31, 2019 — 16 months after the initial termination filing — DHS

filed amended termination petitions, setting forth updated averments on

Mother’s progress with her SCP objectives. The case was continued several

times again.

                         II. Termination Hearings

      The trial court conducted evidentiary hearings on August 10, 2021, and

March 31, 2022, and heard oral argument on April 27, 2022. Mother was

represented by counsel. The Children were represented by both a GAL and a

child advocate. At the time of the last proceeding, T.C. was 11 years old and

C.C. seven years old, and they had been in care for five years and four months.

      At the hearing, Mother pointed out the July 2019 amended termination

petition was “more than two-years old.” N.T., 8/10/21, at 9. She raised the

issue of the many delays in this matter and especially referred to a 15-month

gap when no permanency review hearings were held, between September

2017 and January 2019. Id. at 75. Mother cited some of the reasons for the

“double digit continuances:” the unavailability of a CUA supervisor, CUA

worker, and child advocate; the illness of a prior trial judge; and the


                                     -5-
J-S30017-22


reassignment of this case to another judge. N.T., 3/31/22, at 27, 28. Mother

also alleged CUA continually “kicked [this case] to the back burner” and had

a “long history of . . . not being available[ and] doing what it needed to do.”

Id. at 27, 28.

       The trial court acknowledged the many continuances in this case but

denied relief on Mother’s claim that CUA failed to make reasonable efforts.

N.T., 3/31/22, at 31.         The court reasoned the court continuances were

“simply . . . moving the case to another court date,” and that it had not heard

any evidence that CUA agency did not make reasonable efforts for

reunification or otherwise perform its work. Id. at 31-32.

       DHS called CUA case manager, Daniel Jackson to testify.       As of the

August 2021 hearing, he had begun working on this case one year earlier, and

had reviewed the case file in its entirety. N.T., 8/10/21, at 20. Mother raised

a general objection, arguing any testimony, about things Mr. Jackson did not

have personal knowledge of, would be inadmissible hearsay. Id. at 21; N.T.,

3/31/22, at 82.       Mother contended DHS was attempting to present his

testimony under the business records exception, but the case record was not

presented and she could not cross-examine him on the contents thereof.2

____________________________________________


2 Pennsylvania Rule of Evidence 803(6) provides that a record, “kept in the
course of a regularly conducted activity of a” business or institution, is not
excluded by the rule against hearsay if, inter alia: (1) “the record was made
at or near the time by — or from information transmitted by — someone with
knowledge;” and (2) “making the record was a regular practice of that
(Footnote Continued Next Page)


                                           -6-
J-S30017-22


N.T., 8/10/21, at 21. The trial court overruled the objection, but stated it

would permit Mother to cross-examine Mr. Jackson about his “memory of

what’s in the file.”3 Id. at 22.

       Mr. Jackson testified to the following:       Mother completed an ARC

parenting program in October 2018, but did not provide the certificate to CUA

until May 2021.      N.T., 8/10/21, at 25, 70, 83.    Mother also completed an

employee training program at ARC, in culinary arts, but this information was

likewise not reported until May 2021. Id. at 83-84. Mother initially lived with

her mother and did not complete a housing program, but Mr. Jackson

completed an assessment of her subsequent home, a one-bedroom

apartment, in May 2021 and concluded it was appropriate. Id. at 26-27. At

the time, Mother was living with her three-year old daughter, Z. Id. at 27.

       Mr. Jackson further testified Mother: did not complete a dual diagnosis

assessment; last reported to the CEU in January 2018; and was not currently


____________________________________________


activity[.]” Pa.R.E. 803(6)(A), (C). “The justification for this exception . . . is
that business records have a high degree of accuracy because the nation’s
business demands it, . . . the records are customarily checked for correctness,
and . . . record keepers are trained in habits of precision.” Blumer v. Ford
Motor Co., 20 A.3d 1222, 1236 (Pa. Super. 2011), citing McCormick,
Evidence, § 306 at 720 (2d Ed. 1972).

3We further note Mr. Jackson testified that in December 2021, Mother called
and threatened that “if she loses the case, [he] should watch [him]self.” N.T.,
3/31/22, at 15, 17. Mr. Jackson twice asked CUA to be removed from the
case. Id. at 21. His requests were denied, and thus Mr. Jackson asked
colleagues to assist with the case, by supervising visitation, calling Mother to
arrange drug screenings, and making home assessment visits. Id. at 21-23.


                                           -7-
J-S30017-22


enrolled in, and had never successfully completed, a drug and alcohol

program. N.T., 8/10/21, at 28, 30. Mr. Jackson last talked to Mother about

her drug use in May 2021, during the home assessment. Id. at 31. At that

time, Mother: stated she was willing to do a drug test but she “would be . . .

positive for marijuana;” but in fact she did not appear for any of the three

drug screens, in August 2021, that Mr. Jackson had referred her to. Id. at

31-32. Mr. Jackson also testified Mother was not currently enrolled in any

mental health program.     Id. at 33.   Mother was previously enrolled in a

program with Men and Women for Human Excellence, but she was

unsuccessfully discharged for lack of participation. Id. at 32.

      Finally, Mr. Jackson testified Mother did not ask about the Children’s

medical appointments or parent/teacher meetings. N.T., 8/10/21, at 35-36.

Mother “has not been consistent at all” with visitation and never progressed

beyond unsupervised visitation with Children. Id. at 33; N.T., 3/31/22, at 84.

Mr. Jackson observed four to six visits, and the visits generally “went pretty

well.” N.T., 3/31/22, at 83; N.T., 8/10/21, at 35. However, at one visit in

December 2020, Mother “used profanity” and called C.C. “stupid.”          N.T.,

8/10/21, at 35. Mr. Jackson addressed it with Mother, who responded that “it

was taken out of context, that she was playing,” and he was overreacting. Id.

The Children were upset at the end of that visit. Id. The last visit Mother had

was on Mother’s Day of 2021, over the telephone. Id. at 33.




                                     -8-
J-S30017-22


      Mr. Jackson testified the Children look to their foster parent for daily

basic and emotional needs, and they call her “Mom.” N.T., 8/10/21, at 36.

Mr. Jackson described Mother and the Children’s relationship as follows:

“[T]he [C]hildren look[ ] to her as just an adult, . . . like an uncle, or aunt, or

a cousin[,]” but “not like a Mom figure.” Id. Mr. Jackson opined it was in the

Children’s best interest to be adopted, and both he and the child advocate

stated that Children have expressed they would like to be adopted by their

foster parent. Id. at 14, 37, 39. According to Mr. Jackson, the foster mother

was willing to have, and for the Children to have, a relationship with Mother

after adoption. Id. at 66.

      Mother, who was 27 years old at the time of the hearing, testified to the

following: the first CUA case manager did not do anything, and Mother had a

“horrible” experience with her. N.T., 3/31/22, at 44, 76. Subsequent case

managers did not offer any help, despite her requests.           Id. at 45.    For

example, CUA “put [her] in a housing program . . . that doesn’t help with

housing. They [were] helping with money management,” but Mother already

had a job. Id. Mother stated she smoked “more than one blunt” of marijuana

“every two days,” which was “[n]ot that often.” Id. at 57-58.                 She

acknowledged she did not appear for drug screens in December 2020,

explaining she smoked marijuana, but she previously “gave multiple urines,”

and only stopped attending screenings when they were no longer requested.

Id. at 52, 69.


                                       -9-
J-S30017-22


      Mother testified she was successfully discharged from mental health

treatment and is currently treating with her therapist via walk-in visits. N.T.,

3/31/22, at 53-54, 57. However, she did not have documentation of either.

Id. at 57. Mother stated she has been seeing the same therapist since she

was in first grade, but could only recall her first name, Liz. Id. at 72, 76.

Mother acknowledged she never attended a CEU evaluation, and did not

provide any reason why. See id. at 69.

      Mother also testified that “[f]or a long time,” the foster mother arranged

informal visits with the Children. N.T., 3/31/22, at 38-39. However, the foster

mother “plays pawns with” the Children, meaning that “if she doesn’t like what

[Mother does,] she’ll stop [Mother] from seeing” the Children outside of the

supervised visits. Id. at 38.

      Mother further testified to the following regarding visitation. Initially,

the visits were in the community and not supervised, but became supervised

at the agency sometime in January or February 2022. N.T., 3/31/22, at 67.

She has held several birthday parties for the Children. Id. at 40. Although

Mother missed “a couple” visits with the Children, she “ma[d]e them up” with

virtual visits. Id. at 46. Mr. Jackson did not supervise any in-person visits,

and instead only virtual visits. Id. at 68. With regard to the December 2020

visit, Mother denied calling C.C. “stupid,” and explained she merely laughed

and “called him crazy because he was rolling on the floor.” Id. at 69. Both

the Children and the foster mother have requested snack foods and “small


                                     - 10 -
J-S30017-22


things” for their gaming system, and she has provided them. Id. at 74. Two

or three years earlier, Mother attended a doctor’s appointment for the removal

of C.C.’s tonsils, but both CUA and the foster mother have not permitted her

to attend any other medical appointments or school meetings. Id. at 39-40,

43-44, 46. “Every time” Mother sees the Children, C.C. asks to go home with

her. Id. at 47. Additionally, T.C. has stated to her, “I’m ready . . . to come

home[,]” and has asked her “for advice about a girl.” Id. at 49, 75. Finally,

Mother acknowledged she would need a larger apartment if the Children were

reunified with her, and she has a voucher for a two-bedroom apartment in her

building. Id. at 51.

      Following oral argument on April 27, 2022, the trial court terminated

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b) and changed the Children’s permanency goals to adoption.

      On May 27, 2022, Mother timely filed notices of appeal from the

termination decrees and goal change orders, along with Pa.R.A.P. 1925(a)(2)

concise statements of errors complained of on appeal. This Court sua sponte

consolidated Mother’s appeals.

                 III. Statement of Questions Involved

      Mother presents four issues for review:

      1. Whether the trial court erred and/or abused its discretion when
      it involuntarily terminated Mother’s parental rights, where such
      determination was not supported by clear and convincing evidence
      under the Adoption Act 23 Pa.C.S. § 2511(a)?




                                    - 11 -
J-S30017-22


     2. Whether the trial court erred and/or abused its discretion when
     it involuntarily terminated Mother’s parental rights without giving
     primary consideration to the effect that the termination would
     have on the developmental, physical and emotional needs of the
     Child[ren] under Section 2511(b) of the Adoption Act?

     3. Whether the trial court erred and/or abused its discretion by
     changing the [C]hildren’s permanency goals to adoption when the
     DHS had not met its burden of proof that such changes would best
     serve the needs and welfare of each child[?]

     4. Whether the trial court, as a whole throughout the case, denied
     Mother her due process under both the Pennsylvania and United
     States Constitutions by [failing] to address her fundamental rights
     to the care and control of her child(ren) and to address the
     permanency plan for reunification in a timely manner[?]

Mother’s Brief at 7-8 (suggested answers omitted).

          IV. Standard of Review & Section 2511 Authority

     We note the standard of review in termination of parental rights cases:

     [A]ppellate courts . . . accept the findings of fact and credibility
     determinations of the trial court if they are supported by the
     record. If the factual findings are supported, appellate courts
     review to determine if the trial court made an error of law or
     abused its discretion. A decision may be reversed for an abuse of
     discretion     only     upon     demonstration       of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re J.N.M., 177 A.3d 937, 941-42 (Pa. Super. 2018) (citation omitted).

     Section 2511 of the Adoption Act governs involuntary termination of

parental rights and requires a bifurcated analysis. See 23 Pa.C.S. § 2511.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for

                                    - 12 -
J-S30017-22


     termination delineated in [subs]ection 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to [subs]ection 2511(b): determination of
     the needs and welfare of the child under the standard of best
     interests of the child. One major aspect of the needs and welfare
     analysis concerns the nature and status of the emotional bond
     between parent and child, with close attention paid to the effect
     on the child of permanently severing any such bond.

In re J.N.M., 177 A.3d at 942 (citation omitted).       In order to affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

     The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). Here, we analyze the court’s

termination decrees pursuant to Section 2511(a)(8) and (b), which provide:

         (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                 *     *      *


              (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs and
          welfare of the child.

                                 *     *      *

          (b) Other considerations.—The court in terminating           the
     rights of a parent shall give primary consideration to            the
     developmental, physical and emotional needs and welfare of        the
     child. The rights of a parent shall not be terminated solely on   the

                                     - 13 -
J-S30017-22


      basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the giving
      of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

      To satisfy Section 2511(a)(8), a petitioner:

      must show (1) that the child has been removed from the care of
      the parent for at least twelve (12) months; (2) that the conditions
      which had led to the removal or placement of the child still exist;
      and (3) that termination of parental rights would best serve the
      needs and welfare of the child. 23 Pa.C.S.A. § 2511(a)(8).

          Termination under subsection 2511(a)(8) does not require an
      evaluation of a parent’s willingness or ability to remedy the
      conditions that led to placement of his or her children.

In re J.N.M., 177 A.3d at 943 (some citations omitted & paragraph break

added). Furthermore, “the court shall not consider any efforts by the parent

to remedy the conditions described [in the petition] which are first initiated

subsequent to the giving of notice of the filing of the petition.” 23 Pa.C.S.

§ 2511(b).

      We observe both Sections 2511(a)(8) and (b) require a court to assess

the child’s needs and welfare.    However, the needs and welfare analyses

required under each are distinct and must be addressed separately. See In

re C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc) (citation omitted).

This Court has recognized “that the application of Section (a)(8) may seem

harsh when the parent has begun to make progress toward resolving the


                                     - 14 -
J-S30017-22


problems that had led to the removal of her children.” In re Adoption of

R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit [18] months, in which to
      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

Id.

      This Court has stated:

      “[A] best interest of the child” analysis under both 2511(a)(8) and
      2511(b) requires consideration of “[i]ntangibles such as love,
      comfort, security, and stability.” To this end, this Court has
      indicated that the trial court “must also discern the nature and
      status of the parent-child bond, paying close attention to the
      effect on the child of permanently severing the bond. Moreover,
      in performing a “best interests” analysis:

           The court should also consider the importance of
           continuity of relationships to the child, because severing
           close parental ties is usually extremely painful. The court
           must consider whether a natural parental bond exists
           between child and parent, and whether termination
           would destroy an existing, necessary and beneficial
           relationship. Most importantly, adequate consideration
           must be given to the needs and welfare of the child.

In re I.J., 972 A.2d 5, 12 (Pa. Super. 2009) (citations omitted). “A parent’s

basic . . . constitutional right to the custody and rearing of his or her child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

                                      - 15 -
J-S30017-22


permanent, healthy safe environment.”         In re B.L.W., 843 A.2d at 388.

“‘Above all else . . . adequate consideration must be given to the needs and

welfare of the child.’ A parent’s own feelings of love and affection for a child,

alone, do not prevent termination of parental rights.” In re Z.P., 994 A.2d

1108, 1121 (Pa. Super. 2010) (citations omitted).

     V. Termination Under Section 2511(a) & Hearsay Challenge

      Mother’s first articulated issue is whether DHS presented clear and

convincing competent evidence to support termination under Sections

2511(a)(2), (5), and (8). Her central argument, however, is that the trial

court erred in admitting hearsay testimony by CUA Case Manager Jackson.

Mother’s Brief at 19-24. Mother avers the court improperly permitted him “to

testify at length about the history of the case prior to his being assigned[,]

based entirely on his recollections of the contents of the case file[ ] and

conversations with unidentified . . . CUA workers[.]”       Id. at 19.   Mother

maintains this court error was not harmless because the “court’s decision was

based largely upon” this hearsay evidence, and “[t]he remaining admissible

testimony . . . was insufficient” to support termination. Id.

      On appeal, DHS and the GAL contend Mother’s hearsay claim is waived

for failure to include it in her Rule 1925(a)(2)(i) statement of errors

complained of on appeal. DHS’ Brief at 31-33; GAL’s Brief at 40. We agree.

Mother filed four Rule 1925(b) statements — one for each termination and

goal change order for each child — raising a total of 26 issues.          These


                                     - 16 -
J-S30017-22


statements did not, however, include any claim regarding hearsay testimony.

Furthermore, the statement of questions involved section, in Mother’s brief,

does not raise this issue. See Mother’s Brief at 6-8. Accordingly, we agree

with DHS and the GAL that it is waived. See In re M.Z.T.M.W., 163 A.3d

462, 466 (Pa. Super. 2017) (“[I]t is well-settled that issues not included in an

appellant’s statement of questions involved and concise statement of errors

complained of on appeal are waived.”).

       In any event, even if the issue were preserved, we would conclude no

relief is due.     Mother’s argument presumes the contested evidence was

presented to the trial court solely through Mr. Jackson’s testimony. However,

the same information, that Mr. Jackson testified to, was included in DHS’

petitions to terminate and its exhibits, as well as prior filings, which were all

a part of the certified record. DHS also admitted exhibits into evidence at the

hearing, including four CEU reports and the Family Engagement Initiative

(FEI) reports.     N.T., 8/10/21, at 28-30, 55.    Significantly, Mother did not

object to the admission of these. Accordingly, any error in admitting hearsay

testimony would be harmless and no relief would be due.4

       Mother’s remaining argument is that once we disregard the inadmissible

hearsay, the only competent evidence presented was her “own testimony and



____________________________________________


4 We emphasize we offer no opinion on whether Mr. Jackson’s testimony was
inadmissible hearsay.


                                          - 17 -
J-S30017-22


the limited knowledge of [Mr. Jackson, who is] untrained in social work [and]

admitted that he didn’t want to work with Mother[,] and whose agency refused

to take him off the case.” Mother’s Brief at 24-25. In support of her claim

that Section 2511(a) grounds were not established, Mother contends she:

“clearly demonstrate[ed] her ability and . . . desire to parent her children[;]”

“doted [on the Children] on their birthdays[;] got job training, works as a chef,

got better housing[,]” and “developed a strong cooperative relationship with

the foster parent[.]” Id. at 25. Finally, Mother avers “she waited . . . nearly

five years for her evidentiary day in court, despite the exceptional lack of

attention by the system[.]” Id. We conclude no relief is due.

      As stated above, we focus our review of the trial court’s Section 2511(a)

determinations on Subsection (a)(8). It was not disputed that Children have

been in the continuous care of DHS since December 2016; thus, the 12-month

period in Section 2511(a)(8) has been satisfied. See 23 Pa.C.S. § 2511(a)(8).

The court was thus required to determine whether “the conditions which led

to the removal or placement of the child continue to exist and termination of

parental rights would best serve the needs and welfare of the child.” See id.

The court, however, was not required to evaluate Mother’s “willingness or

ability to remedy the conditions that led to placement of” the Children. See

In re J.N.M., 177 A.3d at 943.

      To the extent Mr. Jackson’s and Mother’s testimony conflicted, we defer

to the trial court’s credibility determinations and findings of fact, so long as


                                     - 18 -
J-S30017-22


they are supported by the record. See In re J.N.M., 177 A.3d at 941-42.

The court found:

     The conditions that led to the Children’s removal were concerns
     regarding lack of proper supervision[,] Mother’s substance abuse
     and mental health history. . . . Since the Children have been in
     placement, Mother has made minimal progress to alleviate
     the circumstances that brought the Children into care despite
     attempts by CUA to facilitate reunification.            Mother’s
     compliance with her SCP objectives was moderate at most.
     The Children have been in care for over five years, which is much
     longer than the statutory period requires.

          Mother failed to successfully complete a dual diagnosis
     assessment or treatment program to address her mental health
     and substance abuse. The evidence reflects that the last time
     Mother reported to the CEU was on January 15, 2018[, more than
     four years earlier.] The CEU progress reports . . . show that
     Mother tested positive on numerous occasions throughout the
     case. Although Mother engaged in a dual diagnosis program in
     2017, she was unsuccessfully discharged due to lack of
     participation. Mother is actively engaged in marijuana use and
     does not have a medical marijuana card.

          Mother complied with two of her SCP objectives after the
     petitions to terminate her parental rights were filed.

          The testimony reflects that Mother’s visits with the Children
     never progressed to unsupervised.         Mother also failed to
     consistently visit with the Children throughout the case, which
     negatively impacted her relationship with them. There are also
     concerns regarding the quality of Mother’s visits, including an
     incident in which CUA had to redirect Mother after she used
     profanity toward the Children and called C.C. stupid[.] This
     behavior upset the Children.

          The evidence reflects that while there has been some
     compliance with her SCP objectives, there has not been enough
     progress made to enable reunification of the Children with Mother.
     Mother has failed to complete her single case plan objectives to
     alleviate the needs for placement. . . .




                                   - 19 -
J-S30017-22


           The Children deserve permanency and should not wait
      indefinitely. Moreover, the evidence clearly established that
      termination would best serve the needs and welfare of the
      Children. . . .

Id. at 18-19 (emphases & paragraph breaks added).

      After careful review, we conclude the record supports the trial court’s

findings. Mother acknowledged she was aware of her SCP objectives. N.T.,

3/31/22, at 65. She confirmed she never attended CEU for an evaluation, and

that she smokes at least one blunt every two days.        Id. at 57-58, 69-70.

While Mr. Jackson testified Mother was unsuccessfully discharged from mental

health treatment with Men and Women for Human Excellence, Mother could

not provide documentation in support of her contrary contention that she

successfully completed the program. See N.T., 3/31/22, at 57; N.T., 8/10/21,

at 32. In light of this record, we conclude the trial court did not abuse its

discretion in finding the conditions that led to the removal or placement of

Children still exist. See 23 Pa.C.S. § 2511(a)(8); In re I.J., 972 A.2d at 11.

      Finally, the trial court’s finding, that termination would best serve the

Children’s needs and welfare, is likewise supported by the record. See 23

Pa.C.S. § 2511(a)(8); In re I.J., 972 A.2d at 11.         Mr. Jackson testified

Children call the foster parent “Mom” and look to her for their daily basic needs

and emotional needs.     N.T., 8/10/21, at 36.     The foster parent is a pre-

adoptive placement, and Children have lived with her for more than five years.

Id. at 36-37. Furthermore, Mr. Jackson opined Children view Mother as an

aunt or cousin, but “not like a [m]om figure.” Id. Both Mr. Jackson and the

                                     - 20 -
J-S30017-22


child advocate stated that Children have expressed to them that they want to

live with, and be adopted by, their foster parent. Id. at 14, 37. Finally, Mr.

Jackson believed it was in Children’s best interest to be adopted because their

foster parent provided them with love, care, and the stability they deserve.

Id. at 39. Based on the foregoing testimony, we conclude the record supports

the trial court’s decision to terminate Mother’s parental rights under Section

2511(a)(8). See In re J.N.M., 177 A.3d at 941-42.

                VI. Termination Under Section 2511(b)

      Mother’s entire discussion for her second issue spans two sentences.

First, she argues the trial court abused its discretion in addressing Section

2511(b) because DHS failed to prove grounds for termination under Section

2511(a). Mother’s Brief at 26. See In re J.N.M., 177 A.3d at 942 (court can

only consider Section 2511(b) after it finds grounds for termination under

2511(a)). In the alternative, Mother asserts the court abused its discretion

under Section 2511(b) because much of the case “was outside [her] control,

given the extraordinarily inefficient administration of justice that occurred

here.” Mother’s Brief at 26.

      As we have determined the trial court did not abuse its discretion in

finding sufficient grounds for termination under Section 2511(a)(8), we

determine no relief is due on her first claim. See Mother’s Brief at 26. We

conclude Mother’s second claim is waived for failure to present meaningful

discussion. See In re M.Z.T.M.W., 163 A.3d at 465-466 (“[T]his Court will


                                    - 21 -
J-S30017-22


not review a claim unless it is developed in the argument section of an

appellant’s brief, and supported by citations to relevant authority.”).

      Even if Mother did not waive this issue, we would conclude no relief is

due. The trial court specifically found:

      There was compelling testimony . . . that while the children have
      a relationship with Mother and view her as a visitation resource,
      they do not share a parent-child relationship with [her. Mr.
      Jackson] credibly testified that Mother’s relationship with the
      Children was more akin to an adult relationship, such as an uncle,
      aunt, or cousin, rather than a mother figure.

Trial Ct. Op. at 23. The court also considered that visitation has never been

unsupervised throughout the case, and Mother was “inconsistent with

visitation, which has negatively impacted her relationship and bond with the

Children.” Id. The court found the Children do not look to Mother for love,

comfort, security, and stability, but instead the foster parent, whom the

Children call “Mom.” Id. at 23-24. The court found the Children would not

suffer irreparable harm if Mother’s parental rights were terminated. Id. at 23.

On appeal, Mother does not address any of the trial court’s discussion, but

rather cites the many delays in this case.     See Mother’s Brief at 26.    We

conclude no relief is due.

                             VII. Goal Changes

      In Mother’s third issue, she asserts the trial court abused its discretion

in changing the Children’s permanency goals without adequately considering

“the external circumstances of this case[,]” namely “[t]he tragically long

length of time [the Children] remained in care[,]” caused by “the

                                     - 22 -
J-S30017-22


extraordinary ‘perfect storm’ pandemic, overburdened judicial system and

multiple changes in . . . judges, experts, solicitors, GALS, and CUA case

managers.” Mother’s Brief at 27.

       Given our affirmance of the termination decrees, Mother’s challenge to

the goal change orders is moot. See In the Interest of D.R.-W., 227 A.3d

905, 917 (Pa. Super. 2020) (challenge to goal change order is moot when this

Court affirms a termination decree).           We nevertheless address her claims,

concerning the delays in this case, in the next section.

                          VIII. Due Process Violations

       In Mother’s final issue, she asserts the delays throughout this matter

deprived her of her fundamental rights to due process. Mother’s Brief at 27.

Mother emphasizes there were extended delays between permanency review

hearings, and she was unable to litigate a claim of CUA’s lack of reasonable

efforts until the combined termination/goal change hearing.5 Id. at 28-30.

       As stated above, we conclude any challenge to the goal change orders

to be moot.      To the extent Mother avers the termination decrees were

improperly entered, we agree with DHS and the GAL that Mother has not cited

any legal authority to support her claim that court delays violated her due


____________________________________________


5 The child advocate’s brief supports affirmance of the termination decrees
and goal change orders. Nevertheless, the child advocate contends Mother’s
contention that her substantive due process were violated when the trial court
did not inquire into whether CUA and DHS made reasonable efforts. Child
Advocate’s Brief at 15-21.


                                          - 23 -
J-S30017-22


process rights. See DHS Brief at 35-36; GAL Brief at 56-57. See also In re

M.Z.T.M.W., 163 A.3d at 465 (“[T]his Court will not review a claim unless it

is developed in the argument section of an appellant's brief, and supported by

citations to relevant authority.”).

      In any event, we agree with the trial court’s determination that no relief

is due.   “Due process requires nothing more than adequate notice, an

opportunity to be heard, and the chance to defend oneself in an impartial

tribunal having jurisdiction over the matter.” In re J.N.F., 887 A.2d 775, 781

(Pa. Super. 2005).     “Due process is flexible and calls for such procedural

protections as the situation demands.” In re Adoption of Dale A., 683 A.2d

297, 300 (Pa. Super. 1996) (citation omitted).

      Here, the trial court reasoned:

          Mother was appointed counsel who represented her at each
      hearing. At each hearing, including the [termination] hearings,
      Mother had the opportunity to participate, testify, as well as
      present evidence and witnesses on her own behalf. . . . Mother’s
      [c]ounsel cross-examined witnesses and presented evidence.

Trial Ct. Op. at 25. The trial court also pointed out, at both the termination

hearing and in its opinion, that despite some notations in the docket that the

matter was “continued,” hearings were in fact held on those days:

      While [the trial docket] indicates that Continuance Orders were
      docketed on April 11[ and] November 20, 2018; January 4[ and]
      October 24, 2019; June 29, 2020; February 19[ and] May 12,
      2021, a review of each Domestic Relations Order (DRO) . . . shows
      that Permanency Review Orders were docketed for those hearing
      dates and Court Orders were issued [regarding] Mother’s
      compliance.


                                      - 24 -
J-S30017-22


Id. at 26; see also N.T., 4/27/22, at 20 (“It should be noted that,

notwithstanding [the docket] stating, ‘continuance order,’ that does not mean

that the matter was continued. . . . In fact, most of those dates, a hearing

was held[.]”).

      The trial court acknowledged the COVID-19 pandemic also “led to a brief

Court closure, which suspended court proceedings.”        Trial Ct. Op. at 26.

Nevertheless, the court concluded:      “Despite continuances, there was no

evidence presented that the case work ceased or was lacking to facilitate

reunification. Thus, although this case was continued many times, Mother’s

due process rights were not violated.” Id.

      Our review of the record supports the trial court’s findings. Although

there were numerous delays, the trial court continued to supervise the case,

review Mother’s progress, and monitor DHS’ efforts.           Mother received

adequate notice, had an opportunity to be heard and to respond to DHS’

petitions in an impartial tribunal. Finally, Mother does not explain how the

court delays affected her ability to meaningfully complete the various,

mandated mental health and drug evaluations and treatment, drug

screenings, and visitations. Accordingly, no relief is due.

                               IX. Conclusion

      Based on the foregoing, we affirm the decrees terminating Mother’s

parental rights. We dismiss as moot the appeals from the order changing

Children’s permanency goals to adoption.


                                     - 25 -
J-S30017-22


     Termination decrees at 1344 EDA 2022 and 1346 EDA 2022 affirmed.

Appeals from goal change orders at 1343 EDA 2022 and 1345 EDA 2022

dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2022




                               - 26 -